Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 1 of 9




EXHIBIT A: PROPOSED FORM OF SUBPOENA TO SILVACO INC.
         FOR THE PRODUCTION OF DOCUMENTS
            Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 2 of 9



                                            DEFINITIONS

       A.        “You” and “Your” and “Silvaco” mean Silvaco, Inc., a Delaware corporation
qualified for the transaction of intrastate business in the State of California, with California Corporate
number C2675421, and headquartered at 2811 Mission College Boulevard, 6th floor, Santa Clara,
CA 95054, and each of its current and former members, parents, subsidiaries, funds, affiliates,
officers, partners, members, directors, trustees, employees, representatives, agents, attorneys,
associates, auditors, financial advisors, bankers, experts, or any other person acting on its behalf.

       B.        “Concerning” means regarding, relating to, referring to, reflecting, discussing,
describing, analyzing, supporting, evidencing, constituting, comprising, containing, setting forth,
showing, disclosing, explaining, summarizing, or mentioning.

       C.        “Documents” is intended to have the broadest possible meaning under Rule 34 of
the Federal Rules of Civil Procedure and means all written, printed, typed, electronically stored,
recorded, graphic or photographic matter, including sound reproduction, however produced or
reproduced, whether mechanically or electronically recorded, regardless of whether draft, final,
original, reproduction, signed or unsigned, regardless of whether approved, signed, sent, received,
redrafted, or executed, and whether handwritten, typed, printed, photostated, duplicated, carbon or
otherwise copied or produced in any other manner whatsoever. Without limiting the foregoing, the
term “Document” includes correspondence, communications, minutes, notes, reports, file notes,
correspondence, presentations, tests, analyses, studies, contracts, agreements, term sheets, letters,
telegrams, mailgrams, memoranda, inter-office or intra-office communications, memoranda for files,
memoranda of telephone or other conversations or meetings, any type of transcript (including
conference calls and television interviews), press releases, statements, financial models, calendars,
appointment books, schedules, bulletins, checks, invoices, receipts and statements of account,
ledgers, notes or notations, notes or memorandum attached to or to be read with any document,
booklets, books, notebooks, work papers, drawings, graphs, charts, photographs, phone records,
video or voicerecordings, electronic tapes, printouts, data cards, and other data compilations from
which information can be obtained. “Documents” also shall include all electronic data including e-
mails and any related attachments, electronic files or other data compilations which relate to the
categories of documents listed above, whether stored on a personal computer, network computer
system, backup computer tape, server, and/or disk, or by some other storage mechanism or database.
               Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 3 of 9



Copies of Documents, which are not identical duplications of the originals or which contain additions
to or deletions from the originals, copies, or drafts, shall be considered to be separate Documents.

          D.       “Document Requests” means the requests for production of Documents set forth
herein.

          E.       “Including” means “including but not limited to.”

          F.       “Person” means any natural person or any business, legal or governmental entity or
association.

          G.       Whenever necessary to bring within the scope of these requests Documents that
might otherwise be construed to be outside their scope:

                  (a)     the use of a verb in any tense shall be construed as the use of that verb in all
other tenses;

                  (b)     the use of a word in its singular form shall be deemed to include within its
use the plural form as well;

                  (c)     the use of a word in its plural form shall be deemed to include within its use
the singular form as well;

                  (d)     the use of any capitalized word shall include the same word uncapitalized,
and the use of any uncapitalized word shall include the same word capitalized;

                  (e)     the connectives “and” and “or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of the discovery requests all Documents that
might otherwise be construed to be outside its scope; and

                  (f)     the terms “all” and “each” shall be construed as all and each.

          H.       “Aldini” means Aldini AG and and each of its current and former members, parents,
subsidiaries, funds, affiliates, officers, partners, members, directors, trustees, employees,
representatives, agents, attorneys, associates, auditors, financial advisors, bankers, experts, or any
other person acting on its behalf.
            Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 4 of 9



       I.         “Dolphin Integration” means la société anonyme Dolphin Integration, a French
company incorporated and registered under number 331 951 939 with the Company Registry
Grenoble, France (Registre du commerce et des sociétés – “RCS”), and each of its current and former
members, parents, subsidiaries, funds, affiliates, officers, partners, members, directors, trustees,
employees, representatives, agents, attorneys, associates, auditors, financial advisors, bankers,
experts, or any other person acting on its behalf.

       J.         “Dolphin Design” means the société par actions simplifiée Dolphin Design, a French
company incorporated and registered under number 841 620 743 with the Company Register
Grenoble, France (Registre du commerce et des sociétés – “RCS”), and each of its current and former
members, parents, subsidiaries, funds, affiliates, officers, partners, members, directors, trustees,
employees, representatives, agents, attorneys, associates, auditors, financial advisors, bankers,
experts, or any other person acting on its behalf.

       K.         “Soitec” means the société anonyme Soitec, a French company incorporated and
registered under number 384 711 909 with the Company Registry Grenoble, France (Registre du
commerce et des sociétés – “RCS”), and each of its current and former members, parents,
subsidiaries, funds, affiliates, officers, partners, members, directors, trustees, employees,
representatives, agents, attorneys, associates, auditors, financial advisors, bankers, experts, or any
other person acting on its behalf.

       L.         “MBDA” means the société par actions simplifiée MBDA France, a French
company incorporated and registered under number 378 168 470 with the Company Registry
Nanterre, France (Registre du commerce et des sociétés – “RCS”), and each of its current and former
members, parents, subsidiaries, funds, affiliates, officers, partners, members, directors, trustees,
employees, representatives, agents, attorneys, associates, auditors, financial advisors, bankers,
experts, or any other person acting on its behalf.

       M.         “Bouvier” means Mr. Antoine Bouvier (former President of MBDA in any capacity
or personally).

       N.         “Berger” means Mr. Henri Berger (CEO of MBDA in any capacity or personally).

       O.         “Beriot” means Mr. José Beriot (Soitec’s Vice President of Public Affairs and a
former member of the Board of Directors of Dolphin Integration in any capacity or personally).
            Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 5 of 9



       P.       “Van den Bossche” means Mr. Harold van den Bossche (MBDA’s Director
Industrial Policy & Supply Chain Management and a former member of the Board of Directors of
Dolphin Integration in any capacity or personally).

       Q.       “Zimmer” means Mr. Günter Zimmer (member of the Board of Directors of Dolphin
Integration in any capacity or personally).

       R.       “David” means Ms. Pascale David (member of the Board of Directors of Dolphin
Integration in any capacity or personally).

       S.       “Gorgy” means Mr. Nicholas Gorgy (former member of the Board of Directors of
Dolphin Integration in any capacity or personally).

       T.       “Ugnon-Coussioz” means Mr. Bernard Ugnon-Coussioz (member of the Board of
Directors of Dolphin Integration in any capacity or personally).

       U.       “Depeyrot” means Mr. Michel Depeyrot (founder and former president of Dolphin
Integration in any capacity or personally).

       V.       “Dupont” means Mr. Christian Dupont (former CEO of Dolphin Integration and
former President of Dolphin Design in any capacity or personally).

       W.       “Sommelet” means Mr. Thierry Sommelet (President of Dolphin Integration in any
capacity or personally).

       X.       “Bourde” means Mr. Paul Bourde (CEO of Dolphin Integration in any capacity or
personally).

       Y.       “Roumezi” means the bankruptcy trustee (Liquidateur judiciaire) Maître Christophe
Roumezi in whatever capacity or personally.

       Z.       “Mazure” means Carlos Mazure (EVP of Soitec and Chairman of the SOI Industry
Consortium in any capacity or personally).

       AA.      “Sapin” means Mr. Bruno Sapin and SELARL AJ Partenaires (original trustee in the
French conciliation, administration, and bankruptcy proceedings concerning Dolphin Integration in
any capacity or personally).
            Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 6 of 9



       BB.       “Nagabbo” means Mr. Olivier Nagabbo, French Public Prosecutor (Procureur de la
République) acting in the Dolphin Integration insolvency and related proceedings.

       CC.       “Parly” means Florence Parly, the French Minister of Defense in whatever capacity
or personally.

       DD.       “DGA” means the French government’s defense procurement agency in charge of
the purchase of weapon systems for the French military (Direction générale de l’armement).

                                        INSTRUCTIONS

       A.        Unless otherwise specified in a particular request, each request herein seeks all
Documents that were dated, prepared, modified, sent, or received in the period from January 1, 2016
to the present, and any Documents related to that period whenever generated.

       B.        Produce all Documents in the manner in which they are maintained in the usual
course of Your business or organize and label the Documents to correspond with the categoriesin
this Schedule A. A request for a Document shall be deemed to include a request for any and all file
folders within which the Document was contained, transmittal sheets, cover letters, exhibits,
enclosures, or attachments to the Document in addition to the Document itself.

       C.        If and to the extent Documents are maintained in a database or other electronic
format, produce along with the Documents software and/or other information (such as password(s))
that will enable access to the electronic Documents or database as You would access such electronic
Documents or database in the ordinary course of Your business.

       D.        Produce Documents in such fashion as to identify the department, branch or office
in which they were located and, where applicable, the natural person in whose possession it was
found and the business and e-mail address of each Document’s custodians.

       E.        Any Document withheld from production based on a claim of privilege or any
similar claim shall be identified by (1) the type of Document, (2) the general subject matter of the
Document, (3) the date of the Document, and (4) such other information as is sufficient toidentify
the Document including the author of the Document, the addressee of the Document, and, where not
apparent, the relationship of the author and the addressee to each other, and any persons or entities
copied on the document. The nature of each claim of privilege shall be set forth.
            Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 7 of 9



       F.       Documents attached to each other should not be separated.

       G.       Documents not otherwise responsive to this discovery request shall be produced if
such Documents mention, discuss, refer to, or explain the Documents which are called for by this
Subpoena.

       H.       Notwithstanding any other Instruction or Definition herein, these Document
Requests call for the production of all documents in the possession, custody, or control of Silvaco,
to the fullest extent those terms allow under the law. Without limitation, this means the Document
Requests call for the production of documents regardless of whether they are directly possessed by
Silvaco, as long as Silvaco has control over them.

       I.       In collecting material in response to this discovery request, You are requested to
search the electronic, e-mail, and hard copy files of all individuals, groups, or departments likely to
have possessed responsive materials.

       J.       If You object to any part of any request, state fully in writing the nature of the
objection, but comply fully with any remaining parts.

       K.       Each Document Request shall be construed independently and not with reference to
any other Document Request for the purpose of limitation.

                                  DOCUMENTS REQUESTED

       1.       All partially or fully executed copies and all drafts, including any partial drafts, of
the Purchase and Sale Agreement and of other agreements concerning the acquisition by Silvaco or
by any other entity of assets, including the memory compiler technology and standard cell libraries,
of Dolphin Design or Dolphin Integration.

       2.       All due diligence and valuation reports prepared in connection with the acquisition
by Silvaco or by any other entity of assets, including the memory compiler technology and standard
cell libraries, of Dolphin Design or Dolphin Integration.

       3.       All Documents concerning the memory compiler technology and standard cell
libraries of Dolphin Design and Dolphin Integration, including but not limited to any plans or
discussion about their potential acquisition, use or exploitation, the price demanded by and paid to
                Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 8 of 9



Soitec, MBDA or Dolphin Design, any negotiations concerning same, and any side agreements or
letters.

           4.       All Documents concerning the assets of Dolphin Design and Dolphin Integration
other than the memory compiler technology and standard cell libraries, including but not limited to
any plans or discussion about their potential acquisition, use or exploitation, including their price,
and valuation.

           5.       All Documents that mention, directly or indirectly, or were sent to or by, or were
drafted by or intended for, or transmitted to or by any of Soitec, MBDA, Mr. Bouvier, Mr. Berger,
Mr. Beriot, Mr. Van den Bossche, Mr. Zimmer, Ms. David, Mr. Gorgy, Mr. Ugnon-Coussioz, Mr.
Depeyrot, Mr. Dupont, Mr. Sommelet, Mr. Boudre, Mr. Mazure, Mr. Sapin, SELARL AJ
Partenaires, the French Public Prosecutor’s Office including but not limited to Mr. Olivier Nagabbo,
Mr. Christophe Roumezi, the DGA, Ms. Parly or any of her officials or colleagues, including but not
limited to the Dolphin Design and Dolphin Integration assets, their valuation, assessment of the
impact of the assets on Silvaco’s earnings or the profitability of any acquisition of those assets, future
use or re-sale, negotiations, conditions, reps and warranties, indemnification, including any
Documents concerning any assessment by an independent or retained expert including any drafts.

           6.       All Documents concerning the cooperation between Silvaco and Silvaco France, or
any related entities or persons, directly or indirectly, with regard to Dolphin Integration or Dolphin
Design assets, including but not limited to their acquisition.

           7.       All Documents concerning, directly or indirectly Aldini and/or its attorney(s) or
representatives.

           8.       All Documents concerning the French proceedings, including but not limited to
those brought by Aldini, in connection with the sale of the assets of Dolphin Design and Dolphin
Integration.

           9.       All Documents concerning (potential) civil or criminal liability or other risks for
Silvaco, Soitec, MBDA, Mr. Bouvier, Mr. Berger, Mr. Beriot, Mr. Van den Bossche, Mr. Zimmer,
Ms. David, Mr. Gorgy, Mr. Ugnon-Coussioz, Mr. Depeyrot, Mr. Dupont, Mr. Sommelet, Mr.
Boudre, Mr. Mazure, Mr. Sapin, SELARL AJ Partenaires, the French Public Prosecutor’s Office
including but not limited to Mr. Olivier Nagabbo, Mr. Christophe Roumezi, the DGA, Ms. Parly,
          Case 5:21-mc-80140-NC Document 1-2 Filed 06/02/21 Page 9 of 9



Silvaco France or any other Silvaco entity, in connection with the (potential) sale and purchase of
any Dolphin Design or Dolphin Integration assets.

               [Remainder of Page Intentionally Left Blank]
